DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the “response after final action” filed on 03/25/2021.
Claims 1-20 are currently pending in this application. Claims 1-4, 9 and 14-18 have been amended. Note: the amendments to the claims and the abstract are authorized during the phone interview conducted on 04/02/2021 – see also the attached interview summary. 
No new IDS has been filed.

Response to Arguments
The previous 112(b) rejections to claims 1-20 have been withdrawn in response to the applicants’ amendments/remarks including the examiner’s amendments.

Allowable Subject Matter
Claims 1-20 are allowed.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additional be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of issue fee.
Authorization for this examiner's amendment was given in phone interview with Michael Pate (reg. no. 53,439) on 04/02/2021.

IN THE ABSTRACT
An application using a virtual private network (VPN) is programmed to transmit proxy traffic to a remote proxy server.  Traffic to the proxy server is intercepted, shifted to user space, and processed according to one or more options.  Traffic may be terminated by a local proxy that resolves domain names in traffic and requests referenced content.  Intercepted traffic may include plain text data in headers that is encrypted before forwarding to a different proxy server.  Traffic may be evaluated, such as a User Agent string in order to determine routing choices, such as blocking, throttling, local termination, transmitting through a VPN, or other options.   Multiple VPNs may operate on the same user computer and proxy traffic may be intercepted and processed by transmitting it through a VPN, bypassing all VPNs, or routing through a different VPN.

IN THE CLAIMS
Claim 1 (Amended): A system comprising one or more processing units and one or more memory units operably coupled to the one or more processing units, the one or more memory units storing executable code effective to cause the one or more processing units to:
receive a first request, the first request being formatted as a proxy server request to a proxy server at a destination associated with a first network 
select as a selected processing choice one of a plurality of processing choices to apply to the first request based at least partially on content of the User Agent string;
wherein a first processing choice of the plurality of processing choices includes:
terminating the first request by a local proxy on the system; and
then sending the first request to a second destination associated with the first domain name without forwarding any part of the first request to the destination associated with the first network identifier.

Claim 2 (Amended): The system of claim 1, wherein a second processing choice of the plurality of processing choices includes forwarding at least a portion of the first request to a second remote proxy server associated with a second network identifier that is different from the first network identifier.

Claim 3 (Amended): The system of claim 1, wherein a second processing choice of the plurality of processing choices includes blocking the first request without sending data from the first request to either of the destination associated with the first network identifier and the second destination associated with the first domain name.

Claim 4 (Amended): The system of claim 1, wherein the executable code is further effective to cause the one or more processing units to select the selected processing choice from the plurality of processing choices by analyzing at least a portion of the User Agent string.

Claim 9 (Amended): A system comprising one or more processing units and one or more memory units operably coupled to the one or more processing units, the one or more memory units storing executable code effective to cause the one or more processing units to:
receive a first request formatted as a proxy server request to a proxy server at a destination associated with a first network identifier and remote from the system, the first request containing a first domain name;
determine an application that issued the first request; and
select as a selected processing choice one of a plurality of processing choices to apply to the first request based on the application that issued the first request;
wherein a first processing choice of the plurality of processing choices includes terminating the first request by a local proxy and then sending the first request to a second destination associated with the first domain name without forwarding any part of the first request to the destination associated with the first network identifier.

Amended): The system of claim 9, wherein the executable code, when executed by the one or more processing units, further causes the one or more processing units to select the selected processing choice from the plurality of processing choices for the first request by analyzing one or more previously intercepted requests associated with one or more different applications.

Claim 15 (Amended): The system of claim 14, wherein the executable code, when executed by the one or more processing units, further causes the one or more processing units to block the first request if the one or more previously intercepted requests were associated with one or more applications of a pre-defined list of high-priority applications.

Claim 16 (Amended): The system of claim 14, wherein the executable code, when executed by the one or more processing units, further causes the one or more processing units to block the first request issued if the one or more previously intercepted requests were associated with higher priority applications 

Claim 17 (Amended): The system of claim 9 further comprising a second remote proxy server associated with a second network identifier that is different from the first network identifier, wherein a second processing choice of the plurality of processing choices includes forwarding at least a portion of the first request to the second remote proxy server.

Claim 18 (Amended): The system of claim 17,  wherein the second remote proxy server being programmed to throttle a rate of data exchange between the application that issued the first request and a content server associated with the first domain name.

Examiner’s Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

Regarding independent claims 1 and 9,

Holloway et al. (US 8572737 B2) teaches a proxy server, which receives, from multiple visitors of multiple client devices, a plurality of requests for actions to be performed on identified network resources belonging to a plurality of origin servers. At least some of the origin servers belong to different domains and are owned by different entities. The proxy server and the origin servers are also owned by different entities. The proxy server analyzes each request it receives to determine whether that request poses a threat and whether the visitor belonging to the request poses a threat. The proxy server blocks those requests from visitors that pose a threat or in which the request itself poses a threat. The proxy server transmits the requests that are not a threat and is from a visitor that is not a threat to the appropriate origin server - see figs. 1, 3; abstract, column 4 of Holloway.

Park et al. (US 2004/0088424 A1) teaches a Session Initiation Protocol (SIP)-based load balancing system, which receives a message transmitted from a user at a position in front of a plurality of proxy servers each connected in parallel and decodes the received message. The system selectively performs addition, renewal and deletion of user information according to an expiration field of a header and transmits the decoded message to a proxy server, if the decoded message is a REGISTER message, searches for a proxy server that will handle a destination address, increases a load of the proxy server and transmits the decoded message to the proxy server, if the decoded message is a INVITE message, and examines a proxy server of the destination address and transmits the decoded message to the proxy server, if the decoded message is a BYE message – see abstract, fig. 1; paras. [0009] and [0010] of Park.

Agarwal et al. (US 8,769,660 B2) teaches a system with an application to enable the enterprise to configure various policies to address various subsets of the traffic based on various information relating the client, the server, or the details and nature of the interactions between the client and the server. An intermediary deployed between clients and servers may establish an SSL VPN session between a client and a server. The intermediary may receiving a response from a server to a request of a client via the clientless SSL VPN session. The response may comprise one or more cookies. The intermediary may identify an access profile for the clientless SSL VPN session. The access profile may identify one or more policies for proxying cookies. The intermediary may determine, responsive to the one or more policies of the access profile, whether to proxy or bypass proxying for the client the one or more cookies – see abstract, fig. 3B; columns 1-2 of Agarwal.

However, the prior art of record does not teach or render obvious the limitations, specific and combination with other limitations,
the claim 1 in a system to:
receive a first request, the first request being formatted as a proxy server request to a proxy server at a destination associated with a first network identifier, the destination being remote from the system, the first request containing a first domain name and a User Agent string; and
select as a selected processing choice one of a plurality of processing choices to apply to the first request based at least partially on content of the User Agent string;
wherein a first processing choice of the plurality of processing choices includes:
terminating the first request by a local proxy on the system; and then sending the first request to a second destination associated with the first domain name without forwarding any part of the first request to the destination associated with the first network identifier.

the claim 9 in a system for:
receive a first request formatted as a proxy server request to a proxy server at a destination associated with a first network identifier and remote from the system, the first request containing a first domain name;
determine an application that issued the first request; and
select as a selected processing choice one of a plurality of processing choices to apply to the first request based on the application that issued the first request;
wherein a first processing choice of the plurality of processing choices includes terminating the first request by a local proxy and then sending the first request to a second destination associated with the first domain name without forwarding any part of the first request to the destination associated with the first network identifier.

Dependent claims 2-8 and 10-20 are allowed as they depend from allowable independent claim 1 or 9.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAUNG T LWIN whose telephone number is (571)270-7845.  The examiner can normally be reached on Monday - Friday 10:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on 571-272-3739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.